      Case 1:20-cr-00174-DMT Document 38 Filed 11/19/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA


UNITED STATES OF AMERICA,
                                                   CASE NO. 1:20-cr-174-01
        Plaintiff,

vs.

MALACHI LLOYD,

        Defendant.
___________________________/

                 MOTION FOR REVOCATION OF DETENTION ORDER

        NOW COMES the Defendant, Malachi Lloyd, by and through his attorney,

Steven Scharg, and respectfully requests that this Honorable Court, pursuant to 18

U.S.C. Section 3145(b), to revoke the Detention Order and set conditions of release

for Mr. Lloyd. Defendant files a supporting Brief and further states:

        1. Defendant made his initial Appearance on October 21, 2020 having been

charged in an Indictment. A detention hearing was scheduled for October 22, 2020.

        2. That on October 22, 2020, Defendant Lloyd was denied bond after

conducting the detention hearing.

        3. Defendant contends that he is neither a risk of flight nor a danger to the

community despite having prior convictions.

        4. To the extent the Court deems it necessary, there are conditions of

release which assure the Defendant’s appearance and the safety of the community.

        5. Defense counsel has sought the concurrence of the assigned AUSA,

Rick L. Volk, in the present matter, and it has been denied.

        Wherefore, Defendant, Malachi Lloyd, respectfully requests that this


                                           1
     Case 1:20-cr-00174-DMT Document 38 Filed 11/19/20 Page 2 of 2




Honorable Court to enter an Order revoking the Detention Order and setting

reasonable conditions of release.

                                         Respectfully submitted,

                                        s/Steven Scharg
                                        STEVEN SCHARG
                                        Attorney for Defendant
                                        615 Griswold, Suite 1120
                                        Detroit, Michigan 48226
                                        (313) 962-4090
                                        (313) 300-0214
                                        Mi Bar No. P43732
                                        Scharg1924@gmail.com
Dated: November 19, 2020




                                        2
